Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 03/18/2021 are pending for examination.

Continuation
2.	This application claims priority to the provisional application 63/003395 filed 04/01/2020.

3.	Title of the invention: The current title , “ Identification of physical products for augmented reality experiences in a messaging system”, does not relate to the claims 1-20 as drafted ,because they do not include any reference or limitations related to an augmented reality experience. In view of the currently recited limitations the title need to be amended to:   --- Identification of physical products from digital images in a messaging system—


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-10 are to a process comprising a series of steps, clams 11-19 to a system /apparatus, and claim 20 to manufacture which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1.	 A method, comprising: 
receiving image data including a representation of a physical item; 
analyzing the image data to determine an object corresponding to the physical item; 
extracting product metadata based on the determined object; 
sending, to a server, the product metadata to determine second product metadata associated with the product metadata; 
receiving, from the server, the second product metadata, the second product metadata including additional information related to the physical item; and 
causing display, at a client device, the additional information related to the physical item based at least in part on the second product metadata.

Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
The highlighted limitations, “ analyzing the image data to determine an object corresponding to the physical item; and extracting product metadata based on the determined object”,  as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the vehicle controller”.  These limitations, as drafted, do not recite the use of any device  for analyzing and extracting steps. Accordingly, nothing in these claim elements precludes the steps from practically being performed in the mind.   For example, the claim encompasses a person looking at an image or picture or photograph including an object and forming a simple judgement as what that object is, such as a consumable object, and thereby finding or retrieving metadata such as its manufacturer, brand, etc.  Thus, the claim 1 recites a mental process abstract idea, see “2019 PEG”.
Since dependent claims 2-10 include these limitations, they all recite a mental process. The limitations of the other two independent claims 11 and 20 are similar to the limitations of claim 1, claim 111 with its dependent claims 12-19, and claim 20 are analyzed based on the same rationale as claim 1 and its dependent claims 2-10 as reciting abstract idea falling within, “Mental Process”.
Thus, claims 1-20 recite “Mental Process”.

Step 2A Prong 2 analysis:
Claims 1--20: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of 
receiving image data including a representation of a physical item; sending, to a server, the product metadata to determine second product metadata associated with the product metadata; receiving, from the server, the second product metadata, the second product metadata including additional information related to the physical item; and causing display, at a client device, the additional information related to the physical item based at least in part on the second product metadata.   The receiving steps of image data including a representation of a physical item and second product metadata from the server are recited at a high level of generality (i.e. as a general means of gathering  image data  including an image or a photo of a physical for use in the analyzing and extracting steps, and gathering a second product metadata including additional information related to the physical item), and amount to mere data gathering, which is a form of insignificant extra‐solution activity.  The sending step for sending the product metadata is recited at a high level of generality (i.e. as a general means of providing or conveying the product metadata to another to another entity such as a server for the intended use of determining second product metadata ), and amounts to mere data sending/conveying, which is a form of insignificant extra‐solution activity.  The displaying of the additional information related to the physical item at a client device is also recited at a high level of generality (i.e. as a general means of displaying the additional information received from the server), and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The analyzing and extracting steps , as discussed above can be implemented manually mentally.    Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 1 is directed to the abstract idea.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
Dependent claims 2-4 recite limitations which extend the functions already considered for claim 1 such as identifying an indicator from the image which could be a barcode or UPC corresponding to a physical item and if it is a barcode reading the barcode which are all generic functions do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations of claim 5 recites using an algorithm for recognizing an object from the image which is a well-known feature, see reference Sakata et al. [US 20190016257 A1; para 0164, “The surrounding situation monitoring unit 17 detects other vehicles, pedestrians and the like present in an image from the visual data of the camera by executing a well-known object recognition processing algorithm.”], and Fukutaka et al. [US 20190023281 A1; see para 0136, “  Upon receiving the image information of the camera, the relative state detecting unit 13 detects an object present around the host vehicle from the image information by executing a well-known algorithm of object recognition processing.”]. 
Claim 6 recites limitations directed to comparing and determining if an identified object matches a particular object from a library and providing associated metadata to a user, which are generic steps and can be implemented mentally and manually and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 7, 8, and 10are directed to non-functional descriptive subject matter such as what  the product metadata includes, what does the physical item comprises and what the additional information includes ,and claim 10 is directed to generic function of displaying information which is a non-significant activity. . Therefore, limitations of claims 7-10  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Since limitations of claims 11-19 are similar to the limitations of claims 1-10 and limitations of claim 20 are similar to those of claim 1,  claims 11-20 are analyzed on the same basis as established for claims 1-10 being directed to abstract idea.
Step 2A=Yes. Claims 1-20 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,/sending  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
The steps extracting metadata from a barcode and performing a recognition operation of a barcode are well-understood steps , see references: Hasegawa[US20180055736 A1, see para 0133, “ The detection unit 54 analyzes the first image to extract a barcode, and in a case where the barcode can be extracted, the detection unit 54 recognizes the barcode (code in the dispensing package unit) (reads barcode). The extraction and recognition of the barcode may be performed by a known method.”, and Jianzhong et al. [US 20080005746 A1; see para 0035, “ barcode decoding techniques or optical character recognition (OCR) techniques known in the art may be used for extracting the DPAA trigger and the patient data ID”. 
The step of performing an object recognition algorithm to identify the object is also a well-understood technique as is evident from the references: Sakata et al. [US 20190016257 A1; para 0164, “The surrounding situation monitoring unit 17 detects other vehicles, pedestrians and the like present in an image from the visual data of the camera by executing a well-known object recognition processing algorithm.”], and Fukutaka et al. [US 20190023281 A1; see para 0136, “  Upon receiving the image information of the camera, the relative state detecting unit 13 detects an object present around the host vehicle from the image information by executing a well-known algorithm of object recognition processing.”]. 
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. See MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well‐understood, routine, conventional activity is supported under Berkheimer.  
Step 2B= The claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5,  7 and 11-15, and 17 and 20 are rejected under 35 U.S.C. 102(a)(1)  and  35 U.S.C. 102(a)(2)  as being anticipated by Kim et al. [US 20190122063 A1], hereinafter Kim.

	Regarding claim 1, Kim teaches a method, comprising: receiving image data including a representation of a physical item; analyzing the image data to determine an object corresponding to the physical item; extracting product metadata based on the determined object [See para 0036, “……mobile device 170 captures image data and image metadata via the image sensor 132 and the camera controller 134. The processor 102 loads and executes the object identification module 136, which analyzes the image data and image metadata in accordance with a set of object identification techniques……”.  An Image data is received by the mobile device by capturing an image with the mobile device rand the image data includes a representation of a physical article, see para 0034, “Examples of articles include a lamp, a shelf, a table, a television, a computing device, a car, etc.. This image data is analyzed using an identification technique which can be done by identifying  a barcode extracted from the image data [see para 0025, “ According to one aspect of the disclosure, to identify objects, image capturing device 100 uses particular techniques tailored to identifying specific types of objects. For example, the image capturing device 100 may use a first technique to identify barcodes,”]. Once the barcode is identified,  metadata data, such as object characteristics, objects and/or object attributes, is extracted represented by the identified code [see para 0030] and also includes extracting a UPC-universal product code, see para 0032, “ if the object identification module 136 identifies a barcode and extracts a universal product code (UPC) from the barcode, “;]
sending, to a server, the product metadata to determine second product metadata associated with the product metadata; receiving, from the server, the second product metadata, the second product metadata including additional information related to the physical item; and causing display, at a client device, the additional information related to the physical item based at least in part on the second product metadata [ [see paras 0032, 0036“if the object identification module 136 identifies a barcode and extracts a universal product code (UPC) from the barcode, the object identification module 136 may include the UPC in a request sent to the search and analysis system 140. The search and analysis system 140 may then identify and return metadata associated with the barcode based, at least in part, on the UPC. For example, object metadata associated with a particular barcode/UPC may include a manufacturer, model number, price, and Internet search results.”, para 0036, “ The object identification module 136 may also receive object metadata from the search and analysis system 140 and may parse and format the object metadata to present as additional information about or associated with the object. After parsing and formatting the object metadata, the object identification module 136 may cause the object metadata to be displayed on the display 130”]. The analysis system 140 corresponds to the claimed server to which the product metadata is sent for determining second product metadata associated with the product metadata and the product metadata including the additional information is displayed on the client device display 130. [[see paras 0022 , and 0023, “ The search and analysis system 140 is communicatively coupled to image capturing device 100 via one or more networks, generally represented as network 160. To enable this communication, image capture device 100 includes network interface device 116, …….. [0023] The search and analysis system 140 may be any kind of system capable of receiving image data, identifying an object in the image data, and returning metadata associated with the identified object. Additionally, the search and analysis system 140 may be capable of receiving object data (e.g., data associated with an object identified by the image capturing device 100 itself) and returning object metadata associated with the object. Example configurations for the search and analysis system 140 include a server with a database or communicatively coupled with a database, an image analysis server and a separate search server, a cluster of search and analysis systems, a distributed computing platform, etc.”, ], and the product metadata including the additional information is displayed on the client device display 130, as discussed above , see para 0036.
	
Regarding claims 2-3, Kim teaches that the method of claim 1, wherein analyzing the image data to recognize the object further comprises: analyzing an identification indicator of the physical item; determining whether the identification indicator of the physical item includes a representation of a barcode; and in response to determining that the identification indicator of the physical item includes the representation of the barcode, extracting product metadata from the representation of the barcode, and the method of claim 2, wherein determining whether the identification indicator of the physical item includes the representation of the barcode further comprises: performing a recognition operation to recognize the representation of the barcode associated with the physical item” are covered in the analysis and discussion for claim1 above [see Kim Para 0044, “ in FIG. 2, the object identification module 136 uses the barcode identification module 206A to determine whether a barcode is represented in the image data 202. The barcode identification module 206A may identify a barcode by identifying various characteristics associated with barcodes, such as predetermined visual patterns. For example, the visual patterns may be a linear set of alternating light and dark lines, a set of squares arranged into a particular orientation (e.g., a QR code pattern), etc. In response to determining that the image data 202 includes a representation of a barcode, the barcode identification module 206A indicates, in the image analysis metadata 222 (as illustrated by image analysis metadata 222A), that the object type identified in the image data 202 is a barcode. Further in response to determining that a barcode is represented in the image data 202, the barcode identification module 206A causes a barcode icon 214 to be displayed on the display 130 (e.g. at location 218). After the barcode identification module 206A determines that a barcode is represented in the image data 202, the object identification module 136 stops analysis of the image data 202. .”]

Regarding claim 4, Kim teaches that the method of claim 2, wherein the identification indicator further includes a representation of a Universal Product Code (UPC) corresponding to the physical item [See para 0032, “ if the object identification module 136 identifies a barcode and extracts a universal product code (UPC) from the barcode, the object identification module 136 may include the UPC in a request sent to the search and analysis system 140. The search and analysis system 140 may then identify and return metadata associated with the barcode based, at least in part, on the UPC. For example, object metadata associated with a particular barcode/UPC may include a manufacturer, model number, price, and Internet search results.”.]

Regarding claim 5, Kim teaches that the method of claim 1, wherein analyzing the image data to determine an object corresponding to the physical item further comprises: performing an object recognition algorithm to identify the object [See paras 0125—126] which disclose using machine-learning algorithms to determine an object corresponding to the image data of the physical item, ….. The search and analysis system 140 can input the data received (including the image metadata 204, image analysis metadata 222, etc.) into the machine-learning algorithms, which can analyze the input data and adjust the OITs to more accurately determine when image data 202 may include a representation of an object..”].

Regarding claim 7, Kim teaches that the method of claim 1, wherein the second product metadata includes media content from an external source, the external source being different than a messaging platform utilized by the client device [see para 0023, “ The search and analysis system 140 may be any kind of system capable of receiving image data, identifying an object in the image data, and returning metadata associated with the identified object. Additionally, the search and analysis system 140 may be capable of receiving object data (e.g., data associated with an object identified by the image capturing device 100 itself) and returning object metadata associated with the object. Example configurations for the search and analysis system 140 include a server with a database or communicatively coupled with a database, an image analysis server and a separate search server, a cluster of search and analysis systems, a distributed computing platform, etc.”. The search and analysis system 140 [corresponds to the messaging platform] is connected to external sources such as a separate search server or a cluster of search and analysis systems to receive object data and “internet search results” as disclosed in para 0032.

Regarding claims 11-15 and 17, their limitations are similar to the limitations of claims 1-5 and 7 respectively. Accordingly, claims 11-15 and 17 are anticipated by Kim based on same analysis as established for claims 1-5 and 7 respectively above.

Regarding claim 20, its limitations are similar to the limitations of claim 1. Accordingly, claim 20 is anticipated by Kim based on same analysis as established for claim 1 above.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 

Regarding claim 8, Kim teaches all the elements of claim 1 including that the determined physical product in the image could be any article [see para 0034, “Examples of articles include a lamp, a shelf, a table, a television, a computing device, a car, etc.”] but does not specifically tech that it is a beauty product. Since, Kim teaches that the article can be any physical article , it can be a beauty product also just like the other examples given in Kim: a lamp, a shelf, a table, a television, a computing device, a car, etc., because all the steps as drafted in claim 1 can be carried out in the same way irrespective of if the article is a beauty product or include a lamp, or a shelf, or a table, or a television, or  a computing device, or a car, or etc.. Therefore, the limitations of claim 8 are unpatentable over Kim.
Regarding claim 18, its limitations are similar to the limitations of claim 8. Accordingly, claim 18 is unpatentable over Kim based on same analysis as established for claim 8 above.

6.2.	Claims 6, 9-10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kwon et al. [US 20160342863 A1], hereinafter Kwon.

Regarding claim 6, Kim teaches extracting the product metadata on the determined object using an identification indicator, which can be a barcode, and additional information in the second product metadata is received from the search analysis system 140 [corresponds to the claimed messaging system and this received additional information such as manufacturer, model number, price, and Internet search results [see para 0032]., which are displayed on the client display device 130, wherein the items could be any physical item such as a lamp, a table, a television, a computing device, a car, etc. [see Kim para 0034] . But Kim fails to disclose comparing the identified object to a library of objects, each object from the library of objects including associated metadata with product information corresponding to a product; determining that the identified object matches a particular object from the library of object based at least in part on a confidence score being above a threshold value; and providing the associated metadata of the particular object. Kwon, in the field of determining objects from an image [see Abstract, “ A system and method for determining an object or product represented in an image is disclosed. …..and identifies a first product in the first image based on the classification score.”, and para 0034], suggests the missing limitations comprising comparing the identified object to a library of objects, each object from the library of objects including associated metadata with product information corresponding to a product; determining that the identified object matches a particular object from the library of object based at least in part on a confidence score being above a threshold value [See paras 0005, 0007, 0071, and 0073-0075], which disclose that the recognized physical  product from a query image is matched/compared with the physical products available on a retailer shelf [which corresponds to the claimed library of objects. The plurality of products available on a shelf in Kwon have the same use as that of claimed library objects because both library of objects in the claim and the available plurality of products on  the shelf are virtually compared to compare and determine a object in the claim or a product in Kwon based on the calculated confidence score and a threshold value:

[0005] Products are arranged on shelves in a retail store, and the visual characteristics of the products can be very similar among products of the same category or brand. In the retail environment, there is a need for product recognition techniques to recognize a variety of products, planar and non-planar, in an image. For example, in the visual searching and matching applications used in retail context, the recognition technology needs to determine the location of product candidates on the shelf and match the detected product candidates with available images indexed in an electronic database.
[0007]…….. system and method for recognizing objects or products in a query image using a hybrid detection recognition system. In one embodiment, the hybrid detection recognition system is configured to receive a first image. The system determines a region of interest in the first image. The system determines a classification score for the region of interest using a convolutional neural network. The convolutional neural network assigns the region of interest the classification score corresponding to a class. The system identifies a first product in the first image based on the classification score. 
[0071] …… the image matching module 209 may send the results of matching of one or more ROIs to the ranking module 211 to be used in identifying the depicted products. As described above, the result of matching of a ROI may include the image identifier of the matching index image, the matching score, and product identifier (e.g., the UPC code) of the product associated with the matching index image. In some embodiments, the image matching module 209 may store the results of matching in the data storage 243.
 [0073] ….. the ranking module 211 may rank the product classes assigned to the ROI based on the classification scores. …. The ranking module 211 may identify the product class having the highest ranking as the result class. The ranking module 211 may then return the product associated with the result class as recognized product for the ROI in the query image and the classification score corresponding to that result class as confidence score of the product recognition.
[0074] …….. the ranking module 211 may receive a first classification result of a first ROI in the query image as (class A: 85%, class B: 72%, class C: 55%). The ranking module 211 may receive a second classification result of a second ROI adjacent to the first ROI as (class A: 60%, class B: 65%, class D: 59%). The ranking module 211 may determine that the first ROI corresponds to a portion of a toothpaste box, the second ROI corresponds to another portion of the toothpaste box, and thus determine that the first ROI and the second ROI share a similar spatial location. ….. The ranking module 211 may return the packaged product associated with class A as recognized product with a confidence score within the range of [60%, 85%]. In some embodiments, the ranking module 211 may also return representative image of class A, which depicts packaging of the recognized product.
[0075] …….. The classification results of each ROI may include classification scores of the ROI corresponding to all available classes. In these embodiments, the ranking module 211 may adjust the classification scores of each ROI using the results of matching. For example, the ranking module 211 may give a higher weight to the classification score of the product class having the same UPC code as the matching index image. In other embodiments, the ranking module 211 may determine whether the matching score of the matching index image satisfies a threshold value, and if so, give a higher weight to the classification score of the product class having the same UPC code. …. 
Therefore, in view of the teachings of Kwon, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the method and system of Kim to incorporate the claimed  concept of comparing the identified object to a library of objects, each object from the library of objects including associated metadata with product information corresponding to a product; determining that the identified object matches a particular object from the library of object based at least in part on a confidence score being above a threshold value, because , as shown in Kwon [see para 0005] it would help to locate very similar products in a retail environment to match with the image of the physical product in the image.
	Regarding claim 9, Kim teaches all the limitations of claim 1 and renders obvious the claim limitations of claim 8 that the article could be a beauty product. Regarding limitations, “ The method of claim 8, further comprising: causing display, at a client device, a selectable graphical item to purchase the beauty product”, Kim teaches displaying at a client device a selectable graphical element in the form of the article icon that is the physical item icon which can be selected by tapping it leading to a an action [see para 0046, “..in response to determining that an article may be represented in the image data 202, the article identification module 208A causes an article icon 216 to be displayed on the display 130”, paras 0052—0053, “ n the specific example depicted in FIG. 3, the object identification module 136 has determined that the image data 202 may include a representation of an article and has displayed the article icon 216, as depicted in display state 130A….. 0053] ……, the article icon 216 is an icon that has one or more triggering events associated with it and is hereinafter referred to as an “actionable icon”. When a triggering event associated with an actionable icon occurs, such as a user tapping on the icon, one or more components of the image capturing device 100 receives an indication of the triggering event. In this example, the object identification module 136 receives the indication that a triggering event associated with the article icon 216 has occurred.”…], but fails to disclose that the action could be a purchase action. Kwon, in the field of determining objects from an image as discussed above for claim 6, teaches that the displayed graphical element/icon of the physical item is for purchase [see Kwon para 0080, “……In some embodiments, the user interface displaying the recognition results may include graphical elements that allow the user to interact with the recognition results, e.g., making a purchase order of the recognized product or finding a nearby retail store where the recognized product is on sale, etc.”]. Therefore, in view of Kwon, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the method and system of Kim to modify the method and system of Kim to incorporate the concept of that the actional item icon could trigger a purchase action, because the Kim’s disclosed method and system is not limited but changes can be made such as the actionable item icon can trigger a purchase action for the identified item from a nearby retail center as shown in Kwon para 0080, and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, combined teachings of Kim and Kwon teach and render obvious all the limitations of claims 1, 8-9, as analyzed above, including that the recognized physical product could be a beauty product. Kwon further teaches that the method of claim 9, wherein the additional information includes information related to a set of similar products to the beauty product and a list of ingredients associated with the beauty product [see para 0070, “Examples of product metadata include packaging dimension, packaging identifier, price of the product as sold in the retailer store, the number of product facing (e.g., one facing for one box of a brand or one stack of more than one identical products, two facings for two boxes of the same brand sitting side by side or two stacks of more than one identical products sitting side by side), shelf identifier, width, height, depth, area, diagonal length, color, product attributes such as product name, product identifier, product weight, product volume, product description, product size, ingredients, nutritional information, manufacturer brand, model number, and material, among other things. ……. the results of matching may also include the product identifier (e.g., the UPC code) of the product associated with the matching index image.”].

Regarding claims 16 and 19, their limitations are similar to the limitations of claims 6 and 9 respectively. Accordingly, claims 16 and 19 are unpatentable over Kim in view of Kwon based on same analysis as established for claims 6 and 9 respectively above.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Monroy-Hernandez [US Patent 10,755,061 B1, se Abstract]  discloses a subject technology receiving image data including a representation of a physical item., analyzes the image  to recognize an object corresponding to an identification indicator of the physical item, determines whether the identification indicator of the physical item includes a representation of a barcode, and if it is barcode then the  subject technology extracts verification metadata from the representation of the barcode which is sent to determine verification information associated with the verification metadata. The subject technology receives the verification information sends the verification information and the verification metadata to determine provenance information associated with the physical item and causes display, at a client device, of a media overlay including the physical item based at least in part on the provenance information.

	(ii)	Gauvin et al. [US 20190182369 A1; see para 0033], discloses an item type identification application 130 configured to extract and analyze the metadata associated with each image item to determine whether it is an international or domestic item, to determine a country of origin or operation for the image item, for an originator of the image item, or for a recipient institution, to determine an identifier of the sender of the image item (e.g., the holder of corresponding physical item), or to determine an indication of a service level associated with the sender or originator of the image item, and to sort the received image item data packets 125 in accordance with the results of the analysis. 
	NPL reference:
	(iii) 	Article,  “eBay (EBAY) issued patent titled "Identifying product metadata from an item image"”; Publication: News Bites - Computing & Information [Melbourne] 07 Feb 2020; retrieved from Dialog on 10/25/2022 discloses that eBay (EBAY) has been issued a new U.S. patent titled "Identifying product metadata from an item image" by the US Patent and Trademark Office. The patent number is 10,552,477 and was issued on February 4, 2020, which describes a metadata extraction machine accesses an image that depicts an item. The item depicted in the image may have an attribute that describes a characteristic of the item and an attribute descriptor that corresponds to the attribute of the item and specifies a value of the attribute. The metadata extraction machine performs an analysis of the image. The analysis may include identifying the attribute descriptor corresponding to the attribute based on image segmentation of the image. The metadata extraction machine transmits a communication to a device of a user based on the identifying of the attribute descriptor corresponding to the attribute of the item depicted in the image.

	Foreign references:
	(iv)	WO2019140091 A [ see claim 93] discloses a computer program product for identifying products in a retail store based on image analysis of captured images comprising analyzing a representation of a product included in a received image , identifying the at least one product based on the analysis of the representation of the at least one product depicted in the received image using the product model subset.
	
	(v)	KR 20180025754 A [see text associated with Figs 8 to 10] discloses a restaurant-related program broadcast which is  displayed on a display  device 300 such that the display device 300 receives and analyzes the description information of the broadcast program and recognizes that the broadcast program is a restaurant-related program involving recognition of food and character objects in the determined area of interest and generates object information which is transmitted to the server 310. The server generates related service information based on the food and character object information received from the display device 300 and the server 310 may construct the restaurant-related information based on the name of the restaurant, generate the related information in the form of related service information and displays the food related material information in the form of related service information on the display device 300. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625